Mr. Justice Sterrett
delivered the opinion of the court, October 22nd 1883.
In considering and weighing the evidence, and in drawing his conclusions therefrom, the learned Master appears to have proceeded on substantially correct principles; and an examination of the evidence satisfies us that it was quite sufficient, both in kind and degree, to warrant his conclusions of fact, and justify the court below in sustaining them. As to the averments of the bill which constitute the equity of plaintiff’s case, he introduced testimony that was clear, distinct and positive. The testimony of Mr. Slattery, as well as that of the plaintiff himself was clearly of that character. In addition thereto, they were fully sustained by the corroborating evidence of several witnesses, as to material allegations of the bill. If this testimony was believed, the sufficiency of the evidence in a legal point of view, to convert a deed, absolute in its face, into a mortgage, cannot be doubted. It was clear, precise and indubitable. It is true, there was conflicting testimony, as to all the essential features of the case, but the proper function of a Master, in such cases, is to consider the testimony, pass upon *141the credibility of the witnesses and thus determine the facts. If the existence of conflicting testimony, introduced perhaps by guilty parties, for the very purpose of shielding themselves, were always sufficient to render the evidence, as a whole, doubtful or uncertain, few fraudulent transactions would be exposed or thwarted. When properly ascertained, in the duly appointed way, the facts must be accepted as trne. It has long been the settled practice of this court not to disturb the findings of an Auditor or Master which have been approved by the court, especially when they are based on oral testimony, except in cases of plain mistake, affirmatively shown or apparent on the face of the record. In this case, nothing of the kind appears in any form, and hence it follows, that the several specifications of error relating to the Master’s conclusions of fact and the action of the court upon exceptions thereto are not sustained.
After an elaborate discussion of the testimony and reference to authorities bearing thereon, the learned Master says: “ In the light of these authorities and upon full consideration of all the evidence, without further commenting on the weight, weakness or contradictions therein, on either side, in our judgment it preponderates strongly in favor of plaintiff, and establishes to our satisfaction beyond a reasonable doubt the complaint set up in this bill. We therefore find the facts stated in plaintiff’s bill to be substantially true and correct, and content ourself by this reference thereto without extending this report by repeating them here.”
The substance of the controlling facts thus established is, that at a sheriff’s sale, in August 1879, of the respective interests of Eli Logue and Keuben Logue in a certain tract of land, the appellee was a bidder, and became the purchaser of said interests for the aggregate sum of $6,110 ; that shortly afterward appellant agreed to loan appellee the money with which to pay his bid, and it was then agreed, by and between them, that as security for the loan, the sheriff’s deeds for the property so purchased by appellee should be made directly to appellant, to be by him held, as a mortgage, until the money loaned, with •interest thereon, was repaid, and accordingly the sheriff’s deeds for the property were executed, acknowledged and delivered to appellant; that soon thereafter appellant fraudulently repudiated said agreement and claimed to hold the legal title to the land absolutely in his own right, free and clear of any interest of appellee therein ; that, in October 1879, appellee tendered appellant the full amount of the loan and interest thereon which the latter refused to accept. The Master also finds that since the filing of the bill appellant was regularly put in possession *142of tlie land and then held the same under the sheriff’s deeds above mentioned.
The question then is, whether upon the facts thus established the appellee was entitled to a decree declaring the sheriff’s deeds to be in fact morgages, and ordering appellant, upon payment of the money secured thereby, to convey the legal title to the land therein described to the appellee. In some of its features the transaction differs from the familiar case of an absolute conveyance of land by the holder of the legal title, as security merely, and so intended by the parties thereto ; but, in principle it is the same. Equity regards the substance rather than the form of a transaction. By his purchase at the sheriff’s sales, appellee acquired an inceptive title to the land in question, which by payment of purchase money and delivery of deeds would have ripened into a complete legal title. He had such an interest as would have been bound by the lien of a judgment entered between the date of sale and the acknowledgment and delivery of the sheriff’s deeds. But, instead of taking the deeds in his own name and then mortgaging the land to secure the loan made by appellant, it was suggested by the latter that the deed should be made directly to him, as security for the loan. This was agreed to and the arrangement was carried out. The manifest purpose of this was not to vest title absolutely in appellant, but to enable appellee to raise money to pay his bid, by pledging the land as security for its repayment. Appellant’s subsequent repudiation of the agreement, under which the deeds were made to him directly, and his attempt to use the deeds for a purpose that was never intended when he obtained them, is a palpable fraud, against which equity, under the facts and circumstances found by the Master, will undoubtedly afford relief.
The decree of the court below declaring that the sheriff’s deeds be taken and held to be mortgages, given to appellant, to secure the payment of the $6,110 loan, made by him to appellee in August 23d 1879, and enjoining appellant from conveying or encumbering the premises, etc., is correct as far as it goes, but it does not go quite far enough. It should also provide that upon repayment of the loan, or, so much thereof' as remains unpaid, within a reasonable time, appellant shall convey the land in fee to appellee, by deed, with covenant of special warranty against all acts done or suffered by himself. This decree may be enforced by attachment, or a Master may be appointed by the court for the purpose of making the conveyance. It appears that since the decree was entered the case has been sent to a Master for the purpose of stating an account between the parties and ascertaining the balance due by appellee to appellant. The sum to be paid by appellee to entitle *143him to a conveyance of the land will thus be ascertained and the decree can then be carried into effect, by the court below.
Decree affirmed and appeal dismissed' at the costs of appellant; and, it is further ordered and decreed that upon payment of the amount due by appellee to appellant, within sixty days after the same is definitely ascertained by agreement of the parties or the decree of court, with interest thereon to day of payment, the said appellant shall, by deed of special warranty against all acts done or suffered by himself, convey to plaintiff below in fee simple the land described in- the sheriff’s deeds, and it is ordered that the record be remitted to the court below with instructions to carry this decree into effect.